Citation Nr: 0726276	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, of the United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to May 1965.  He died in May 1999.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (BVA or Board) from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151.  

Although the previous Remand framed the issue as including 
service connection for the cause of the veteran's death, it 
is apparent from review of the communications submitted by 
the appellant and her representative that she is limiting her 
appeal to death benefits under § 1151.  Should the appellant 
so choose, she should feel free to file a claim for service 
connection for cause of the veteran's death.


FINDINGS OF FACT

1.  The medical evidence preponderates against a finding that 
the veteran's death was the proximate result of fault or 
negligence on the part of VA in furnishing surgical treatment 
in October 1998; or that it was the proximate result of an 
event not reasonably foreseeable in furnishing such surgical 
treatment.

2. The veteran did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death, nor did he have a 
service-connected disorder which was implicated in causing 
his death.



CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.358 (2006).

2.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, have not 
been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the appellant's 
claims.  This is evident from letters sent to her in July 
2001, November 2003 and June 2005.  The letters specifically 
told her that VA needed specific information to show her 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 and her 
eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, of the United 
States Code, indicated what supporting evidence VA was 
responsible for obtaining, what evidence she needed to 
submit, and the June 2005 letter, in particular, 
also indicated that if she had any additional information or 
evidence that would support her claims she should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
July 2001 letter was sent prior to the initial adjudication 
in March 2002.  And in the May 2003 statement of the case 
(SOC) and October 2005 supplemental SOC (SSOC), the claims 
were readjudicated based on any additional evidence that had 
been received since the initial rating decision in question.  
Consequently, the Board finds there was no error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that even where there 
was no pre-initial-decision notice, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure the 
timing defect).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the 38 U.S.C.A. § 1151 claim at issue in 
this appeal as well as the eligibility for Survivors' and DEA 
under Chapter 35, Title 38, of the United States Code is 
being denied, any concerns about an effective date are moot.  
Moreover, the particular nature of the claims does not invoke 
consideration of the disability rating element.

In a statement received at the RO in January 2006, the 
appellant requested that a physician, not affiliated with the 
VA, review the veteran's claims folder and provide an opinion 
as to the cause of his death.  However, the Board finds that 
no such medical opinion is warranted.  As addressed in more 
detail below, the medical evidence of record contains no 
suggestion whatsoever that the veteran's death was due to 
medical treatment rendered in October 1998 at the VA medical 
center in Cleveland, Ohio.  Therefore, the medical opinion 
which the appellant has requested is not required.      

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private treatment records, 
and there is no pertinent evidence which is not currently 
part of the claims file.  She indicated in response to the 
Board's Remand that all records from private facilities she 
reported had been submitted.  Hence, VA has fulfilled its 
duty to assist the appellant in the prosecution of her claim.

In sum, the Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.

Analysis

The appellant has maintained throughout the appeal that the 
veteran's death was due to medical treatment he received from 
the VA medical center (VAMC) in Cleveland, Ohio.  In 
particular she contends that his pneumonia and urinary tract 
infection, caused by an organism referred to as Methicillin 
Resistant Staphylococcus Aureus (MRSA), during his post-
cardiac surgery hospitalization, was the same staph infection 
that caused his death and that the infection was due to poor 
cleaning and infection control by VA during his 
hospitalization.  Inasmuch as the appellant has consistently 
alleged that the veteran's death was due to negligent care by 
a VAMC in October 1998, the Board will apply the laws and 
regulations pertaining of 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358 and 
3.800.  They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).
 
The Board notes that the substantial evidence in the claims 
file shows that the veteran had a medical history consisting 
of a cerebrovascular accident with seizures, diabetes 
mellitus with peripheral neuropathy, hypertension, and renal 
failure.  On October 26, 1998 the veteran was referred to the 
VA Medical Center in Cleveland, Ohio, complaining of chest 
pain.  On October 28, 1998 he underwent coronary artery 
bypass graft.  Prior to the surgery, the veteran was informed 
of the risk of death and the complications related to the 
surgical procedure.  Postoperatively he experienced hypoxia, 
and required continuous intubation for respiratory support.  
He also suffered from brain damage and developed both a 
urinary tract infection and pneumonia which was determined to 
be a result of the organism MRSA.  He eventually responded to 
treatment and his neurological function improved enough to 
place him in a chronic care nursing facility.  But the record 
shows that between the time he was discharged from the VAMC 
in January 1999 and until his final demise in May 1999 he 
sustained continuous urinary tract infections with the same 
organism, namely MRSA.      

The veteran's certificate of death reflects that the 
immediate cause of the veteran's death was Staphylococcus 
Aureus Sepsis, due to or as a consequence of status-post 
stroke, due to or as a consequence of status-post coronary 
artery bypass graft.

The Board has considered the appellant's claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 based on the veteran's VA treatment, and more 
specifically as alleged by the appellant, as a result of 
infections following the VA surgery in October 1998.  The 
Board notes that the appellant's claim under 38 U.S.C.A. § 
1151 was filed after October 1, 1997 and as such must be 
adjudicated in accord with the current version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97, 62 Fed. Reg. 15566 (1997).  Thus, 
to prevail, the appellant must show that the veteran's death 
was either an unforeseen event or the result of VA 
negligence, or in other words, that VA was at fault in the 
veteran's death.

In this case, the probative evidence does not demonstrate 
that the development of the veteran's urinary tract 
infections and pneumonia caused by MRSA, which eventually led 
to sepsis related to VA surgery in October 1998, was an event 
not reasonably foreseeable.  The Board acknowledges that the 
veteran developed urinary tract infections and pneumonia 
caused by MRSA following VA surgery in October 1998.  
However, as pointed out by a reviewing VA physician in 
October 2005, due to the veteran's diabetes mellitus and 
renal failure, he was at an increased risk for developing 
complications not only from a surgical point of view but also 
for superimposed serious infections.  Thus, the 
Staphylococcus Aureus Sepsis, which ultimately caused his 
death, was a reasonably foreseeable event.

With respect to the question of whether the post surgical 
infection, implicated in the veteran's death, was the result 
of VA negligence, the Board notes that the aforementioned VA 
reviewing physician found, following a review of the clinical 
record, that the veteran's death was a result of MRSA which 
continued to resurface in the form of repeated infections 
including urinary tract infections and pneumonia which 
eventually led to sepsis and then to his death.  The 
physician noted that sepsis was not the result of negligence, 
or inappropriate care of the veteran during his 
hospitalization.  The clinical evidence in its entirety does 
not show otherwise.  Competent medical opinion to the 
contrary has not been presented.  Thus, the claim must be 
denied.

In summary, compensation is not warranted for benefits for 
the cause of the veteran's death due to VA medical treatment, 
because the weight of the evidence preponderates against a 
grant of these benefits under 38 U.S.C.A. § 1151.  In 
reaching this conclusion, the Board has considered the 
applicability of VA's longstanding benefit-of-the-doubt 
doctrine.  However, the competent medical evidence of record 
does not place the claim in relative equipoise.  As the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Dependents' Educational Assistance Benefits under 38 U.S.C.A. 
Chapter 35

With regard to the claim for Survivors' and Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
of the United States Code, such benefits may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists, in 
pertinent part, if the veteran has a permanent total service-
connected disability at the time of death or if the veteran 
died as a result of a service-connected disability.  38 
U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service connected disability.  He was not service-
connected at the time of his death for any disorder.  Since 
service connection has not been established for the cause of 
the veteran's death, and the remaining criteria have not been 
met, the appellant is not entitled to Dependents' Educational 
Assistance on this basis. 


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, of the United 
States Code is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


